357 U.S. 570
78 S. Ct. 1383
2 L. Ed. 2d 1546
COMMONWEALTH OF PENNSYLVANIA, City of Philadelphia,  Richardson Dilworth, Mayor of the City of Philadelphia,  et al., appellants,v.The BOARD OF DIRECTORS OF CITY TRUSTS OF THE CITY OF  PHILADELPHIA and Thirteen Substituted Trustees of the  Estate of Stephen Girard, Deceased.
No. 947.
Supreme Court of the United States
June 30, 1958
Rehearing Denied Oct. 13, 1958.

See 79 S. Ct. 14.
Mr. Thomas D. McBride, Atty.Gen. and Lois G. Forer, Deputy Atty.Gen., for Commonwealth of Pennsylvania.
Messrs. Abraham L. Freedman and David Berger, for appellants City of Philadelphia and others.
Messrs. William T. Coleman, Jr., Raymond Pace Alexander and Louis H. Pollak, for appellants Foust and others.
Mr. Arthur Littleton, for appellees Substituted Trustees.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.